      Case 3:19-cr-00017-HTW-FKB Document 34 Filed 08/11/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 NORTHERN DIVISION


UNITED STATES OF AMERICA

v.                                                      CRIMINAL NO. 3:19-CR-17 HTW-FKB

LARRY KENTEAL COVINGTON

                                             ORDER

       This cause comes to be heard on the letter/motion of defendant Larry Covington [doc. no.

32] . The defendant was sentenced by this court and is currently serving a sentence of

incarceration with the Federal Bureau of Prisons.

       This defendant’s letter was construed by the clerk as a motion. This court, however,

upon reviewing defendant’s letter, is unable to determine that the letter asks this court for any

relief over which this court has any authority. The motion [doc. no. 32] is therefore, denied.

       SO ORDERED this the11th day of August, 2021.

                                            _s/ HENRY T. WINGATE___________________
                                              UNITED STATES DISTRICT COURT JUDGE
